ORDER
On June 27, 2006, this Court entered an Opinion in this case, wherein we held, inter alia, that P&D Land Enterprises, NDI (hereinafter P&D) owed James Talcott Construction, Inc. (hereinafter Talcott) pre-judgment interest, but not post-judgment interest dating from the date the original judgment was entered, on the sum of $10,000 that was wrongly withheld by P&D from Talcott. Rather, we said that the $10,000 figure would bear interest only from the date that judgment was entered in the district court following remand. Talcott has filed a Petition for Rehearing, seeking reconsideration of this facet of our decision, as well as with respect to our order of remand to the district court on the issue of attorney fees. We find merit in the former argument regarding interest, but not in the latter argument regarding attorney fees. We will amend our opinion to correct our error. Accordingly,
IT IS HEREBY ORDERED that Talcott’s petition for Rehearing is GRANTED in part and DENIED in part.
IT IS FURTHER ORDERED that our opinion in this case, Talcott Construction, Inc. v. P&D Land Enterprises, 2006 MT 136, is withdrawn. An amended Opinion will follow.
IT IS FURTHER ORDERED that the Clerk of this Court give notice of this Order by mail to all counsel of record, the District Court, the Pacific Reporter and the Montana Reports.
*369DATED this 1st day of August, 2006.
JUSTICES COTTER, WARNER, NELSON, LEAPT!ART and RICE concur.
[New Opinion at 333 Mont. 107]